OPINION OF THE COURT
Per Curiam.
Respondent was admitted at the Second Judicial Department in 1953, and has maintained an office for the practice of *98law within the First Judicial Department at all times relevant to these proceedings. Between 1987 and 1991, during his representation of clients in the purchase and sale of properties, respondent falsely represented to those clients that he was holding moneys for them in escrow, when in fact he was using those moneys for personal purposes. Charged in a superior court information with the class E felony of scheme to defraud in the first degree (Penal Law § 190.65 [1] [b]), respondent pleaded guilty on July 27, 1993, and was sentenced to five years’ probation and 480 hours of community service. Thereafter, he never informed this Court of his conviction, either directly or through petitioner, as required by Judiciary Law § 90 (4) (c) and 22 NYCRR 603.12 (f).
Petitioner has presented a certified copy of the judgment of conviction, and now seeks to have respondent’s name stricken from the roll of attorneys authorized to practice law in this State (Judiciary Law § 90 [4] [b]). Respondent has failed to answer the petition.
Upon his felony conviction, respondent ceased to be an attorney authorized to practice law in this State (Judiciary Law § 90 [4] [a]). The petition is granted, and respondent’s name is stricken from the roll of attorneys (Matter of Katz, 165 AD2d 635).
Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ., concur.
Application granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective March 1, 1994.